Exhibit 10.11

PURCHASE AND SALE AGREEMENT

FOR

3675 KENNESAW 75 PARKWAY

BETWEEN

K75 PHASE III LIMITED PARTNERSHIP

AS SELLER

AND

WELLS FUND XIV – 3675 Kennesaw 75 Parkway, LLC

AS PURCHASER

January 20, 2006



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit 1.1.1    Legal Description Exhibit 1.1.6    Schedule of Lease and
Security Deposit Exhibit 3.3    Schedule of Contracts Exhibit 4.5    Form of
Tenant Estoppel Certificate Exhibit 9.2.1    Form of Limited Warranty Deed
Exhibit 9.2.2    Form of Assignment and Assumption of Lease Exhibit 9.2.3   
Form of Assignment and Assumption of Contracts Exhibit 9.2.4    Form of FIRPTA
Certificate Exhibit 9.2.5    Form of Tenant Notice Letter Exhibit 9.3    ERISA
Certificate



--------------------------------------------------------------------------------

TERM SHEET

 

PURCHASER:    Wells Fund XIV – 3675 Kennesaw 75 Parkway, LLC, a Georgia limited
liability company NOTICE ADDRESS:    c/o Wells Real Estate Funds    6200 The
Corners Parkway    Atlanta, Georgia 30092    Phone: (770) 449-7800    Fax: (770)
243-8510    Attention: Keith Willby    Email: keith.willby@wellsref.com With a
copy to    Stephen D. Peterson and    George H. Heberton    McGuire Woods, LLP
   1170 Peachtree Street, N.E., Suite 2100    Atlanta, Georgia 30309-7649   
Phone: (404) 443-5719    Fax: (404) 443-5764    Email:
speterson@mcguirewoods.com               gheberton@mcguirewoods.com SELLER:   
K75 Phase III Limited Partnership NOTICE ADDRESS:    K75 Phase III Limited
Partnership    c/o Dexter Companies, LLC    1750 Corporate Drive, Suite 730   
Norcross, Georgia 30093-2929    Attention: Mr. Gregory A. Dexter    Phone: (404)
239-9400    Fax: (404) 262-3041    Email: dexterg@dextercompanies.com With a
copy to:    Epstein Becker & Green, P.C.    945 E. Paces Ferry Road, Suite 2700
   Atlanta, Georgia 30326-1380    Attention: J. Lindsay Stradley, Jr.    Phone:
(404) 923-9088    Fax: (404) 923-9963    Email: lstradley@ebglaw.com PROPERTY:
   Improved real property in a business park known as Kennesaw 75, consisting of
approximately 3.8 acres of land with a building containing approximately 42,788
gross leasable square feet located at 3675 Kennesaw 75 Parkway, Kennesaw, Cobb
County, Georgia PURCHASE PRICE:    $3,450,000.00 APPROVAL DATE:    January 20,
2006 CLOSING DATE:    January 31, 2006

 

i



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of the 20th day
January, 2006 (the “Effective Date”), is made by and between K75 Phase III
Limited Partnership, a Georgia limited partnership (“Seller”), and Wells Fund
XIV – 3675 Kennesaw 75 Parkway, LLC, a Georgia limited liability company
(“Purchaser”).

R E C I T A L S:

Seller desires to sell certain improved real property commonly known as the land
and building at 3675 Kennesaw 75 Parkway, within Phase III of Kennesaw 75
business park in Land Lot 91, 20th District, 2nd Section, Cobb County, City of
Kennesaw, Georgia, and Purchaser desires to purchase such real property.

NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises
and undertakings set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:

1. THE PROPERTY.

1.1 Description. Subject to the terms and conditions of this Agreement, and for
the consideration herein set forth, Seller agrees to sell and transfer,
respectively, and Purchaser agrees to purchase and acquire, all of Seller’s
assignable and transferable right, title, and interest in and to the following
(collectively, the “Property”):

1.1.1 Certain land (the “Land”) located in Land Lot 91, 20th District, 2nd
Section, Cobb County, City of Kennesaw, Georgia, and more specifically described
in Exhibit 1.1.1 attached hereto;

1.1.2 The buildings, parking areas, improvements, and fixtures now situated on
the Land (the “Improvements”);

1.1.3 [INTENTIONALLY RESERVED]

1.1.4 All easements, hereditaments, and appurtenances belonging to or inuring to
the benefit of Seller and pertaining to the Land, if any;

1.1.5 [INTENTIONALLY RESERVED]

1.1.6 The lease (the “Lease”) and any security deposits actually held by Seller
with respect to the Lease listed In Exhibit 1.1.6; and

1.1.7 Subject to Section 3.3, all contracts and agreements relating to the
operation or maintenance of the Land or Improvements the terms of which extend
beyond midnight of the day preceding the Closing Date (as hereinafter defined).

1.2 “As-Is” Purchase. The Property is being sold in an “AS IS, WHERE IS”
condition and “WITH ALL FAULTS” as of the date of this Agreement and of Closing.
Except as expressly set forth in this Agreement, no representations or
warranties have been made or are made and no responsibility has been or is
assumed by Seller or by any partner, officer, person, firm, agent, attorney or
representative acting or purporting to act on behalf of Seller as to (i) the
condition or state of repair of the Property; (ii) the compliance or
non-compliance of the Property with any

 

- 1 -



--------------------------------------------------------------------------------

applicable laws, regulations or ordinances (including, without limitation, any
applicable zoning, building or development codes); (iii) the value, expense of
operation, or income potential of the Property; (iv) any other fact or condition
which has or might affect the Property or the condition, state of repair,
compliance, value, expense of operation or income potential of the Property or
any portion thereof; or (v) whether the Property contains asbestos or harmful or
toxic substances or pertaining to the extent, location or nature of same. The
parties agree that all understandings and agreements heretofore made between
them or their respective agents or representatives are merged in this Agreement
and the Exhibits hereto annexed, which alone fully and completely express their
agreement, and that this Agreement has been entered into after full
investigation, or with the parties satisfied with the opportunity afforded for
full investigation, neither party relying upon any statement or representation
by the other unless such statement or representation is specifically embodied in
this Agreement or the Exhibits annexed hereto.

Except with regard to the breach of a representation or warranty of Seller
expressly set forth in this Agreement, Purchaser waives its right to recover
from, and forever releases and discharges Seller, Seller’s affiliates, Seller’s
investment advisor and manager, the partners, trustees, shareholders, directors,
officers, attorneys, employees and agents of each of them, and their respective
heirs, successors, personal representatives and assigns (collectively, the
“Releasees”) from any and all demands, claims (including, without limitation,
causes of action in tort), legal or administrative proceedings, losses,
liabilities, damages, penalties, fines, liens, judgments, costs or expenses
whatsoever (including, without limitation, attorneys’ fees and costs), whether
direct or indirect, known or unknown, foreseen or unforeseen (collectively,
“Claims”), that may arise on account of or in any way be connected with the
Property, the physical condition thereof, or any law or regulation applicable
thereto (including, without limitation, claims under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 6901, et seq.), the Resources Conservation and Recovery Act of
1976 (42 U.S.C. Section 6901, et seq.), the Clean Water Act (33 U.S.C.
Section 1251, et seq.), the Safe Drinking Water Act (49 U.S.C. Section 1801, et
seq.), the Hazardous Transportation Act (42 U.S.C. Section 6901, et seq.), and
the Toxic Substance Control Act (15 U.S.C. Section 2601, et seq.). Without
limiting the foregoing, Purchaser, upon closing, shall be deemed to have waived,
relinquished and released Seller and all other Releasees from any and all
Claims, matters arising out of latent or patent defects or physical conditions,
violations of applicable laws (including, without limitation, any environmental
laws) and any and all other acts, omissions, events, circumstances or matters
affecting the Property. As part of the provisions of this Section 1.2, but not
as a limitation thereon, Purchaser hereby agrees, represents and warrants that
the matters released herein are not limited to matters which are known or
disclosed, and Purchaser hereby waives any and all rights and benefits which it
now has, or in the future may have conferred upon it, by virtue of the
provisions of federal, state or local law, rules and regulations. Except with
regard to the breach of the representation and warranty set forth in
Section 5.1.10 of this Agreement, Purchaser agrees that should any cleanup,
remediation or removal of hazardous substances or other environmental conditions
on or about the Property be required after the date of Closing, such clean-up,
removal or remediation shall not be the responsibility of Seller.

1.3 Agreement to Convey. Seller agrees to convey, and Purchaser agrees to
accept, title to the Land and Improvements by Limited Warranty Deed in the
condition described in Section 3.4.

 

- 2 -



--------------------------------------------------------------------------------

2. PRICE AND PAYMENT.

2.1 Purchase Price. The purchase price for the Property (the “Purchase Price”)
is THREE MILLION FOUR HUNDRED FIFTY THOUSAND AND NO/100THS DOLLARS
($3,450,000.00) U.S.

2.2 Payment. Payment of the Purchase Price is to be made in cash as follows:

2.2.1 Purchaser shall make an earnest money deposit with the Title Company of
THREE HUNDRED THOUSAND AND NO/100 DOLLARS ($300,000.00) (the “Deposit”) not
later than January 20, 2006.

2.2.2 The Deposit will be placed with and held in escrow by Chicago Title
Insurance Company at 4170 Ashford Dunwoody Road, Suite 460, Atlanta, Georgia
30319, Attention: Ms. Nancy Lee (the “Title Company”), in immediately available
funds in an interest-bearing account at a mutually acceptable banking
institution. Any interest earned by the Deposit shall be considered as part of
the Deposit. Except as otherwise provided in this Agreement, the Deposit will be
applied to the Purchase Price at Closing.

2.2.3 Prior to or contemporaneously with the execution hereof by Purchaser and
Seller, Purchaser has paid to Seller ONE HUNDRED AND NO/100 DOLLARS ($100.00)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
bargained for and agreed to as consideration for Seller’s execution and delivery
of this Agreement. The Independent Contract Consideration is non-refundable and
in addition to any other payment or deposit required by this Agreement and
Seller shall retain the Independent Contract Consideration notwithstanding any
other provision of this Agreement to the contrary.

2.2.4 At Closing, Purchaser shall receive a credit against the Purchase Price in
the amount of base rental credits applicable to the remainder of the term of the
Lease following the Closing Date.

2.2.5 At Closing, Purchaser shall pay Seller the balance of the Purchase Price,
subject to adjustment for the prorations as provided herein, to the Title
Company for disbursement to Seller via wire transfer in immediately available
funds.

2.3 Closing. Payment of the Purchase Price and the closing hereunder (the
“Closing”) will take place pursuant to an escrow closing on or before
January 31, 2006 (provided Purchaser does not terminate this Agreement prior to
such date) (the “Closing Date”). The Closing will take place at 10:00 a.m.,
Eastern Time, at the offices of Seller’s counsel, Epstein Becker & Green, P.C.,
Suite 2700, Resurgens Plaza, 945 East Paces Ferry Road, Suite 2700, Atlanta,
Georgia 30326, or at such other time and place as may be agreed upon in writing
by Seller and Purchaser. Closing shall occur through an escrow with the Title
Company. Funds shall be deposited into and held by the Title Company in a
closing escrow account with a bank satisfactory to Purchaser and Seller. Upon
satisfaction or completion of all closing conditions and deliveries, the parties
shall direct the Title Company to immediately record and deliver the closing
documents to the appropriate parties and make disbursements according to the
closing statements executed by Seller and Purchaser.

 

- 3 -



--------------------------------------------------------------------------------

3. INSPECTIONS AND APPROVALS.

3.1 Inspections.

3.1.1 Commencing on the Effective Date through the Approval Date, Seller agrees
to allow Purchaser and Purchaser’s engineers, architects, employees, agents and
representatives (“Purchaser’s Agents”) reasonable access, during normal business
hours, to the Property and to the records, if any, maintained for Seller by
Seller’s property management company during normal business hours. Such access
shall be solely for the purposes of (i) reviewing the Lease and contracts and
any records relating thereto; (ii) reviewing records relating to operating
expenses; and (iii) inspecting the physical condition of the Property and
conducting non-intrusive physical or environmental inspections of the Property.
Purchaser shall not conduct or allow any testing or air samples at the Property
or any physically intrusive testing of, on or under the Property without first
obtaining Seller’s written consent as to the timing and scope of work to be
performed and entering into an access agreement in form and substance
satisfactory to Seller.

3.1.2 Purchaser agrees that, in making any non-intrusive physical or
environmental inspections of the Property, Purchaser and all of Purchaser’s
Agents entering onto the Property shall carry not less than Two Million Dollars
($2,000,000) comprehensive general liability insurance insuring all activity and
conduct of Purchaser and such representatives while exercising such right of
access and naming Seller, and Dexter Companies, LLC as additional insureds.
Purchaser represents and warrants that Purchaser carries not less than Two
Million Dollars ($2,000,000) commercial general liability insurance with
contractual liability endorsement which insures Purchaser’s indemnity
obligations hereunder, and will provide Seller with written evidence of same
prior to entry on the Property.

3.1.3 Purchaser agrees that in exercising its right of access hereunder,
Purchaser will use and will cause Purchaser’s Agents to use their best efforts
not to interfere with the activity of tenants or any persons occupying or
providing service at the Property. Purchaser shall, at least twenty-four
(24) hours prior to inspection, give Seller written notice of its intention to
conduct any inspections, so that Seller shall have an opportunity to have a
representative present during any such inspection, and Seller expressly reserves
the right to have such a representative present, including, but not limited to,
any discussion with any tenants. Purchaser agrees to cooperate with any
reasonable request by Seller in connection with the timing of any such
inspection. Purchaser agrees (which agreement shall survive Closing or
termination of this Agreement) to provide Seller with a copy of any and all
information, materials and data that Purchaser and/or Purchaser’s Agents
discover, obtain or generate in connection with or resulting from its inspection
of the Property and work under Section 3.1 hereof, including, but not limited
to, any written work product pertaining to those items set forth in
Section 3.1.4(a) below

3.1.4 Unless Seller specifically and expressly otherwise agrees in writing,
Purchaser agrees that (a) the results of all inspections, analyses, studies and
similar reports relating to the Property prepared by or for Purchaser utilizing
any information acquired in whole or in part through the exercise of Purchaser’s
inspection rights; and (b) all information (the “Proprietary Information”)
regarding the Property of whatsoever nature made available to Purchaser by
Seller or Seller’s agents or representatives is

 

- 4 -



--------------------------------------------------------------------------------

confidential and shall not be disclosed to any other person except those
assisting Purchaser with the transaction, or Purchaser’s lender, if any, and
then only upon Purchaser making such persons aware of the confidentiality
restriction and procuring such persons’ agreement to be bound thereby. Purchaser
agrees not to use or allow to be used any such information for any purpose other
than to determine whether to proceed with the contemplated purchase, or if same
is consummated, in connection with the operation of the Property post-Closing.
Further, if the purchase and sale contemplated hereby fails to close for any
reason whatsoever, Purchaser agrees to return to Seller, or cause to be returned
to Seller, all Proprietary Information. Notwithstanding any other term of this
Agreement, the provisions of this Section 3.1.4 shall survive the termination of
this Agreement, but not Closing.

3.1.5 Purchaser shall, at its sole cost and expense, promptly restore any
physical damage or alteration of the physical condition of the Property which
results from any inspections conducted by or on behalf of Purchaser. All
inspections shall be conducted at Purchaser’s sole cost and expense and in
strict accordance with all requirements of applicable law.

3.1.6 Except as specifically set forth herein, Seller makes no representations
or warranties as to the truth, accuracy, completeness, methodology of
preparation or otherwise concerning any engineering or environmental reports or
any other materials, data or other information supplied to Purchaser in
connection with Purchaser’s inspection of the Property (e.g., that such
materials are complete, accurate or the final version thereof, or that such
materials are all of such materials as are in Seller’s possession). It is the
parties’ express understanding and agreement that any materials which Purchaser
is allowed to review are provided only for Purchaser’s convenience in making its
own examination and determination prior to the Approval Date as to whether it
wishes to purchase the Property, and, in doing so, Purchaser shall rely
exclusively on its own independent investigation and evaluation of every aspect
of the Property and not on any materials supplied by Seller. Purchaser expressly
disclaims any intent to rely on any such materials provided to it by Seller in
connection with its inspection and agrees that it shall rely solely on its own
independently developed or verified information.

3.1.7 PURCHASER AGREES (WHICH AGREEMENT SHALL SURVIVE CLOSING OR TERMINATION OF
THIS AGREEMENT) TO INDEMNIFY, DEFEND, AND HOLD SELLER, AND DEXTER COMPANIES, LLC
FREE AND HARMLESS FROM ANY LOSS, INJURY, DAMAGE, CLAIM, LIEN, COST OR EXPENSE,
INCLUDING ATTORNEYS’ FEES AND COSTS, ARISING OUT OF A BREACH OF THE FOREGOING
AGREEMENTS BY PURCHASER IN CONNECTION WITH THE INSPECTION OF THE PROPERTY, OR
OTHERWISE FROM THE EXERCISE BY PURCHASER OR PURCHASER’S AGENTS OF THE RIGHT OF
ACCESS ONTO THE PROPERTY (COLLECTIVELY, “PURCHASER’S INDEMNITY OBLIGATIONS”).
THIS SECTION 3.1.7 SHALL SURVIVE CLOSING OR THE TERMINATION OF THIS AGREEMENT.
PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT IN THE EVENT THAT PRIOR TO THE
EFFECTIVE DATE, PURCHASER, OR ANY OF ITS EMPLOYEES, AGENTS, CONTRACTORS,
CONSULTANTS, OR OTHER REPRESENTATIVES, HAVE ENTERED ONTO THE PROPERTY TO
INSPECT, TEST, SURVEY OR OTHERWISE EXAMINE THE PROPERTY, AND THE RECORDS
RELATING THERETO, THE INDEMNITY SET FORTH IN THIS SECTION 3.1.7 OF THE AGREEMENT
SHALL APPLY RETROACTIVELY TO THE DATE OF SUCH INSPECTIONS, TESTING, SURVEYING
AND EXAMINATION.

 

- 5 -



--------------------------------------------------------------------------------

3.1.8 Purchaser shall keep the Property free from any liens arising out of any
work performed, materials furnished or obligations incurred by or on behalf of
Purchaser or Purchaser’s Agents with respect to any inspection or testing of the
Property. If any such lien at any time shall be filed, Purchaser shall cause the
same to be discharged of record within ten (10) days thereafter by satisfying
the same or, if Purchaser, in its discretion and in good faith determines that
such lien should be contested, by recording a bond. Failure by Purchaser to
discharge such lien shall be a material breach of this Agreement.

3.1.9 Purchaser understands that any financial statements and data, including,
without limitation, gross rental income, operating expenses and cash flow
statements, which may be made available by Seller to Purchaser, will be
unaudited financial statements and data not prepared or reviewed by independent
public accountants, and that Seller makes no representation as to the accuracy
or completeness thereof.

3.2 Title and Survey. Seller shall deliver to Purchaser a print of Seller’s most
recent as-built survey of the Property, and, at Purchaser’s expense, Purchaser
shall obtain a commitment for title insurance on the Land issued by the Title
Company. Such as-built survey is referred to in this Agreement as the “Survey,”
and such commitment shall be referred to in this Agreement as the “Title
Commitment”. Purchaser shall have until 5:00 p.m., Eastern Standard Time, on
January 20, 2006 (the “Title Notice Date”), to provide written notice to Seller
of any matters shown by the Title Commitment or Survey which are not
satisfactory to Purchaser, which notice (the “Title Notice”) must specify the
reason such matter(s) are not satisfactory and the curative steps necessary to
remove the objections stated in the Title Notice (collectively, the “Title
Objections”). In this regard, at Closing Seller shall cause the Property to be
released from the deed to secure debt and other documents in favor of SunTrust
Bank which secure a loan from SunTrust Bank to Seller and the deed to secure
debt and other documents in favor of Branch Banking & Trust Company which secure
a loan to Seller’s general partner (collectively, the “SunTrust Loan
Documents”). In the event Seller is unable or unwilling to eliminate or modify
all of the Title Objections, Seller shall so notify Purchaser in writing, and
Purchaser may (as its sole and exclusive remedy) terminate this Agreement by
delivering written notice thereof to Seller not later than five (5) days after
Seller’s written notice to Purchaser of Seller’s intent not to cure one or more
of such Title Objections (the “Cure Date”). Seller shall have no obligation
whatsoever to expend or agree to expend any funds, to undertake or agree to
undertake any obligations or otherwise to cure or agree to cure any Title
Objections, and Seller shall not be deemed to have any obligation to cure unless
Seller expressly undertakes such an obligation by a written notice to or written
agreement with Purchaser given or entered into on or prior to the Closing Date
and which recites that it is in response to the Title Notice. Purchaser’s sole
right with respect to any Title Objection shall be to elect on or before the
Cure Date to terminate this Agreement (other than continuing obligations under
Sections 3.1.4 and 3.1.7 that survive the Closing or termination of this
Agreement) (herein called the “Surviving Obligations”) and to receive a refund
of the Deposit. All matters shown on the Title Commitment and/or Survey and any
update thereof with respect to which Purchaser fails to give a Title Notice on
or before the last permissible date for so doing, or with respect to which a
timely Title Notice is given but Seller fails to undertake an express obligation
to cure as provided above, shall be deemed to be approved by Purchaser and a
“Permitted Encumbrance” as provided in Section 3.4 hereof, subject, however, to
Purchaser’s termination right provided in Section 3.5 hereof.

 

- 6 -



--------------------------------------------------------------------------------

3.3 Contracts. At Seller’s sole cost and expense, any and all service,
maintenance or supply contracts that affect the phase of which the Property is a
part, as opposed to just the Property itself, shall be terminated or amended so
as no longer to apply to the Property following Closing. With regard to any
other service, maintenance or supply contracts, on or before the Approval Date,
Purchaser shall notify Seller in writing if Purchaser elects not to assume at
Closing any such contracts relating to the operation of the Property which are
identified on Exhibit 3.3 attached hereto. If Purchaser does not exercise its
right to terminate this Agreement on or before the Approval Date, Seller shall
give notice of termination of such disapproved contract(s); provided, if by the
terms of the disapproved contract Seller has no right to terminate same on or
prior to Closing, or if any fee or other compensation is due thereunder as a
result of such termination, Purchaser shall be required at Closing to assume all
obligations thereunder until the effective date of the termination and to assume
the obligation to pay or to reimburse Seller for the payment of the termination
charge. Furthermore, notwithstanding the foregoing, at Closing Purchaser shall
assume all obligations of Seller as the lessor under the Lease for the leasing
commissions payable after the Closing in connection with any renewal, extension
or expansion of the Lease as set forth on the brokerage agreements identified on
Exhibit 3.3 attached hereto.

3.4 Permitted Encumbrances. Unless Purchaser terminates this Agreement pursuant
to Sections 3.2 or 3.5 hereof following its opportunity fully to inspect the
Property, the state of title thereto and all other matters relating to the
Property, including its feasibility for Purchaser’s intended use and its
suitability as an investment, Purchaser shall be deemed to have approved and to
have agreed to purchase the Property subject to the following:

3.4.1 All exceptions to title shown in the Title Commitment or matters shown on
the Survey which Purchaser has approved or is deemed to have approved pursuant
to Section 3.2 hereof other than the SunTrust Loan Documents.

3.4.2 All contracts and leases which Purchaser has approved or is deemed to have
approved pursuant to Sections 3.3, 4.3 and 4.4 hereof;

3.4.3 The lien of non-delinquent real property taxes and assessments;

3.4.4 Rights of possession of the tenants under the Leases;

3.4.5 Discrepancies, conflicts in boundary lines, shortages in area,
encroachments, and any state of facts which an inspection of the premises would
disclose and which are not shown by the public records;

3.4.6 Easements or claims of easements not shown by the public records; and

3.4.7 Rights of vendors and holders of security interests on personal property
installed upon the Property by tenants and rights of tenants to remove trade
fixtures at the expiration of the term of the leases of tenants.

All of the foregoing are referred to herein collectively as “Permitted
Encumbrances.”

3.5 Purchaser’s Right to Terminate. If, as a result of its various
investigations, Purchaser determines, in its sole discretion, not to proceed
with the purchase of the Property, Purchaser shall have the right by giving
Seller written notice (the “Termination Notice”) on or before January 20, 2006
(the “Approval Date”), to terminate its obligation to purchase the Property. If
the Termination Notice is timely given, Seller shall direct the Title Company to

 

- 7 -



--------------------------------------------------------------------------------

promptly return the Deposit to Purchaser and neither party shall have any
further liability hereunder except for the Surviving Obligations. If the
Termination Notice is not given, Purchaser shall have no further right to
terminate this Agreement except as provided under Section 10.2 hereof.

3.6 Delivery of Title Policy at Closing. As a condition to Purchaser’s
obligation to close, Seller shall cooperate with Purchaser as reasonably
requested in order to enable the Title Company to deliver to Purchaser at
Closing a marked commitment agreeing to issue an Owner’s Policy of Title
Insurance (the “Title Policy”) by the Title Company as of the date and time of
the recording of the Deed, in the amount of the Purchase Price, insuring
Purchaser as owner of indefeasible marketable fee simple title to the Property,
and subject only to the Permitted Exceptions. Seller shall execute at Closing
the Title Company’s standard owner’s affidavit to facilitate the issuance of the
Title Policy (but not additional matters required for any endorsements required
by Purchaser). Purchaser may elect to obtain additional coverage or endorsements
to the Title Policy at Purchaser’s sole cost and expense but obtaining such
additional coverage or endorsements shall not be a condition precedent to
Purchaser’s Closing obligations under this Agreement.

4. SELLER’S COVENANTS FOR PERIOD PRIOR TO CLOSING.

Until Closing, Seller or Seller’s agent shall:

4.1 Insurance. Cause insurance to be maintained on the Property under its
current or comparable policies against fire and other hazards covered by
extended coverage endorsement and commercial general liability insurance against
claims for bodily injury, death and property damage occurring in, on or about
the Property.

4.2 Operation. Operate and maintain the Property substantially in accordance
with Seller’s past practices with respect to the Property, normal wear and tear
excepted, provided that in the event of any loss or damage to the Property as
described in Section 7, Seller shall have an obligation to Purchaser to repair
the Property only if Seller so elects and then shall be obligated only to the
extent of available insurance proceeds.

4.3 New Contracts. Enter into only those third-party contracts which are
necessary to carry out its obligations under Section 4.2 and which shall be
cancelable on thirty (30) days written notice. If Seller enters into any such
contract, it shall promptly provide written notice thereof to Purchaser and
unless Purchaser, within three (3) days thereafter, notifies Seller in writing
of its intention to not assume such contract, it shall be treated as a contract
approved by Purchaser under Section 3.3 hereof.

4.4 New Leases. Seller shall not execute new leases or amend, terminate or
accept the surrender of any existing tenancy or approve any sublease without the
prior consent of Purchaser.

4.5 Tenant Estoppel Certificate. Seller agrees to submit or cause its property
manager to submit to the lessee under the Lease (the “Lessee”) a request for the
Lessee to execute and deliver a tenant estoppel certificate to Purchaser with
respect to the Lease in the form attached hereto as Exhibit 4.5. It shall be a
condition precedent to Purchaser’s Closing obligations that Purchaser receive a
tenant estoppel certificate from the Lessee (the “Required Estoppel”) on the
form of the estoppel certificate attached as Exhibit 4.5. If on or before the
Closing Date Purchaser does not receive the Required Estoppel executed by the
Lessee without any changes other than the attachment of a punchlist of repairs
to be made, Seller may

 

- 8 -



--------------------------------------------------------------------------------

extend the Closing Date up to fourteen (14) days to allow Seller to obtain the
Required Estoppel. If Seller fails to remedy any items on any such punchlist
before Closing, Purchaser shall receive a credit against the Purchase Price at
Closing for the cost of remedying such items in an amount as reasonably agreed
by Purchaser and Seller, and Seller shall not be responsible for the remedying
of such items. Furthermore, if Purchaser does not receive the Required Estoppel
on or before the expiration of such fourteen (14) day period, if applicable,
Purchaser may either (i) terminate this Agreement in a writing delivered to
Seller on or before the Closing Date or the end of such fourteen (14) day
period, if applicable, in which event the Deposit shall be returned to Purchaser
and neither party shall have any further obligations hereunder other than those
which expressly survive the Closing or earlier termination of this Agreement, or
(ii) waive the foregoing condition precedent and proceed to Closing. If
Purchaser shall not have terminated this Agreement under this Section 4.5 prior
to the Closing Date, Purchaser shall be deemed for all purposes to be satisfied
with the responses to Seller’s requests for such tenant estoppel certificate and
the form and substance of such tenant estoppel certificate and shall have no
further right to terminate this Agreement based on the response or lack thereof
with respect to any tenant estoppel certificate.

5. REPRESENTATIONS AND WARRANTIES.

5.1 By Seller. Seller represents and warrants to Purchaser as follows:

5.1.1 Seller is a limited partnership duly organized and validly existing under
the laws of the State of Georgia, is authorized to do business in the State of
Georgia, has duly authorized the execution and performance of this Agreement,
and such execution and performance will not violate any material term of its
partnership agreements.

5.1.2 To the best of Seller’s knowledge, performance of this Agreement will not
result in any breach of, or constitute any default under, or result in the
imposition of any lien or encumbrance upon the Property under, any agreement to
which Seller is a party.

5.1.3 To the best of Seller’s knowledge, there is no existing or pending
litigation with respect to the Property nor, to the best of Seller’s knowledge,
have any such actions, suits, proceedings or claims been threatened or asserted,
which could have an adverse effect on the Property or Seller’s ability to
consummate the transactions contemplated hereby;

5.1.4 To the best of Seller’s knowledge, Seller has not received any written
notice from any governmental authority of a violation of any governmental
requirements (including environmental laws) on the Property, which has not been
remedied.

5.1.5 To the best of Seller’s knowledge, Seller has not received, with respect
to the Property, written notice from any governmental authority regarding any
change to the zoning classification, any condemnation proceedings or proceedings
to widen or realign any street or highway adjacent to the Property.

5.1.6 To the best of Seller’s knowledge, the list of Service Contracts to be
delivered to Purchaser pursuant to this Agreement will be true, correct and
complete as of the date of delivery.

5.1.7 Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 the Internal Revenue Code of 1986, as amended (hereinafter, the “Code”).

 

- 9 -



--------------------------------------------------------------------------------

5.1.8 To the best of Seller’s knowledge, except for the Lessee in possession of
the Improvements under the Lease, there are no other tenants in possession of,
or claiming any possession to, any portion of the Improvements.

5.1.9 Seller has not entered into any lease brokerage agreements or lease
commission agreements other than as described on Exhibit 3.3 attached hereto and
made a part hereof that shall be binding upon Purchaser following Closing and
Seller has no knowledge of any lease brokerage agreements or lease commission
agreements providing for payments for the procurement of tenants with respect to
the Property in existence as of the date of this Agreement that shall be binding
upon Purchaser other than as described on Exhibit 3.3.

5.1.10 To the actual knowledge of Seller, Seller has not received written notice
from any governmental authority of any material violation at the Property of
laws relating to Hazardous Materials (as hereinafter defined) which violation
occurred during Seller’s ownership of the Property and remains uncured in any
material respect. For purposes of this Agreement, the term Hazardous Materials
shall mean (a) any toxic substance or hazardous waste, hazardous substance or
related hazardous material; (b) asbestos in any form which is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment
which contain dielectric fluid containing levels of polychlorinated biphenyls in
excess of presently existing federal, state or local safety guidelines,
whichever are more stringent; and (c) any substance, material or chemical which
is defined as or included in the definition of “hazardous substances”, “toxic
substances”, “hazardous materials”, “hazardous wastes” or words of similar
import under any federal, state or local statute, law, code, or ordinance or
under the regulations adopted or guidelines promulgated pursuant thereto,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §9061 et seq.; the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. §1801, et seq.;
the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et
seq.; and the Federal Water Pollution Control Act, as amended, 33 U.S.C. §1251,
et seq.

5.1.11 Seller is not a debtor in any state or federal insolvency, bankruptcy,
receivership proceeding. As of the date hereof, the Seller is not insolvent and
the Seller will not be rendered insolvent following the consummation of the
transactions contemplated by this Agreement.

5.1.12 Seller has not granted any prior options or rights of first refusal to
any third party to purchase all or any portion of the Property or any interest
therein, except for prior options or rights of first refusal which have expired
or which have been terminated and are of no further force and effect as of the
date of this Agreement.

5.1.13 Seller has no employees for whom Purchaser will be responsible following
Closing.

5.1.14 To the actual knowledge of Seller, neither Seller nor the tenant is in
default under the Lease.

 

- 10 -



--------------------------------------------------------------------------------

5.1.15 To the actual knowledge of Seller, neither Seller nor any of its
partners, the limited partners in the general partner of Seller, or the partners
in the general partner of the general partner in Seller is an entity or person
(i) that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”), (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf) (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO3224, or (iv) is subject to
sanctions of the United States government or is in violation of any federal,
state, municipal or local laws, statutes, codes, ordinances, orders, decrees,
rules or regulations relating to terrorism or money laundering, including,
without limitation, EO13224 and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (any and all parties or persons described in clauses (i) – (iv) above are
herein referred to as a “Prohibited Person”). Seller covenants and agrees that
neither Seller nor its general partner shall knowingly (aa) conduct any
business, nor engage in any transaction or dealing, with any Prohibited Person,
including, but not limited to, the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Prohibited Person, or (bb)
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in EO13224.

5.2 By Purchaser. Purchaser represents, warrants and covenants to and with
Seller as follows:

5.2.1 Purchaser is a limited liability company, duly organized, validly existing
and in good standing under the laws of the state of its organization, and on the
Closing Date will be authorized to do business in the State of Georgia and will
have duly authorized the execution and performance of this Agreement, and such
execution and performance will not violate any material term of its
organizational documents.

5.2.2 Purchaser is acting as principal in this transaction with authority to
close the transaction.

5.2.3 No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending against or contemplated
by Purchaser.

5.2.4 Purchaser acknowledges that, by the Closing Date, Purchaser will have had
sufficient opportunity to inspect the Property fully and completely at its
expense in order to ascertain to its satisfaction the extent to which the
Property complies with applicable zoning, building, environmental, health and
safety and all other laws, codes and regulations.

5.2.5 Purchaser acknowledges that, by the Closing Date, Purchaser will have had
sufficient opportunity to review the Lease, contracts, expenses and other
matters relating to the Property in order to determine, based upon its own
investigations, inspections, tests and studies, whether to purchase the Property
and to assume Seller’s obligations under the Lease, contracts and otherwise with
respect to the Property.

 

- 11 -



--------------------------------------------------------------------------------

5.2.6 Unless otherwise disclosed to Seller in writing, neither Purchaser nor any
affiliate of or principal in Purchaser is other than a citizen of, or
partnership, corporation or other form of legal person domesticated in, the
United States of America.

5.2.7 Purchaser will not use the assets of an employee benefit plan as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
and covered under Title I, Part 4 of ERISA or Section 4975 of the Internal
Revenue Code of 1986, as amended, in the performance or discharge of its
obligations hereunder, including the acquisition of the Property. Purchaser
shall not assign its interest hereunder to any person or entity which does not
expressly make this covenant and warranty for the benefit of Seller.

5.3 Mutual. Except for CB Richard Ellis, who shall be paid a commission at
Closing by Seller, each of Seller and Purchaser represents to the other that it
has had no dealings, negotiations, or consultations with any broker,
representative, employee, agent or other intermediary in connection with the
Agreement or the sale of the Property. Seller and Purchaser agree that each will
indemnify, defend and hold the other free and harmless from the claims of any
broker(s), representative(s), employee(s), agent(s) or other intermediary(ies)
claiming to have represented Seller or Purchaser, respectively, or otherwise to
be entitled to compensation in connection with this Agreement or in connection
with the sale of the Property. The terms and provisions of this paragraph shall
survive Closing hereunder.

6. COSTS AND PRORATIONS.

6.1 Purchaser’s Costs. Purchaser shall pay the following costs of closing this
transaction:

6.1.1 The fees and disbursements of its counsel, inspecting architect and
engineer and any other consultants engaged by Purchaser, if any;

6.1.2 All loan fees, intangible tax, survey costs, title-related charges and
other expenses incident to any financing sought by Purchaser;

6.1.3 The cost of any update or recertification of the Survey;

6.1.4 The cost of any owner’s title insurance policy in the amount of the
Purchase Price, any premium charges, extended coverage or special endorsements,
including, any additional premium charge(s) for endorsements and/or deletion(s)
of exception items and any cancellation charge(s) imposed by any title company
in the event a title insurance policy is not issued, unless caused by willful
default of Seller hereunder;

6.1.5 Any and all recording fees;

6.1.6 Any and all escrow fees; and

6.1.7 Any other expense(s) incurred by Purchaser or its representative(s) in
inspecting or evaluating the Property or closing this transaction.

6.2 Seller’s Costs. Seller shall pay the following costs of closing this
transaction:

6.2.1 The fees and disbursements of Seller’s counsel;

6.2.2 The brokerage commission; and

6.2.3 Any and all real estate transfer tax.

 

- 12 -



--------------------------------------------------------------------------------

6.3 Prorations. The following shall be prorated as of the Closing Date and be
adjusted against the Purchase Price due at Closing: (a) Rents and any other
amounts actually collected from any tenants and other persons using or occupying
the Property as of the Closing Date; (b) any installment payments of special
assessment liens, sewer charges, utility charges (utility charges shall be
prorated based on the last reading of meters prior to Closing performed at
Seller’s request, if possible) and normally prorated operating expenses which
are not the responsibility of Lessee actually billed or paid as of the Closing
Date; and (c) amounts owed by Seller or paid under the contracts described in
Section 3.3 hereof as of the Closing Date. Leasing commissions, finder’s fees,
and tenant improvement costs pertaining to the Lease shall assumed and paid in
full by Purchaser. Within sixty (60) days after the Closing, Purchaser and
Seller will make a further adjustment for such rents or charges which may have
accrued or been incurred prior to the Closing Date, but not billed or paid at
that date. All prorations shall be made on a 365-day calendar year basis, based
on the actual number of days in the applicable month.

6.4 Taxes. General real estate taxes and special assessments relating to the
Property payable during the year in which Closing occurs for which, pursuant to
the terms of the Lease, the Lessee is not responsible, shall be prorated as of
the Closing Date. If Closing shall occur before any such actual taxes and
special assessments payable during such year are known, the apportionment of any
such taxes shall be upon the basis of taxes for the Property payable during the
immediately preceding year, provided that, if the taxes and special assessments
payable during the year in which Closing occurs are thereafter determined to be
more or less than the taxes payable during the preceding year (after any appeal
of the assessed valuation thereof is concluded), Seller and Purchaser promptly
(but no later than December 31, 2006, except in the case of an ongoing tax
protest) shall adjust the proration of such taxes and special assessments, and
Seller or Purchaser, as the case may be, shall pay to the other any amount
required as a result of such adjustment. This covenant shall not merge with the
deed delivered hereunder but shall survive the Closing.

6.5 In General. Any other costs or charges of closing this transaction not
specifically mentioned in this Agreement shall be paid and adjusted in
accordance with local custom in the metropolitan area of Atlanta, Georgia.

6.6 Purpose and Intent. Except as expressly provided herein, the purpose and
intent as to the provisions of prorations and apportionments set forth in this
Section 6 and elsewhere in this Agreement is that Seller shall bear all expenses
of ownership and operation of the Property and shall receive all income
therefrom accruing through midnight at the end of the day preceding the Closing
Date, and Purchaser shall bear all such expenses and receive all such income
accruing thereafter.

7. DAMAGE, DESTRUCTION OR CONDEMNATION.

7.1 Material Event. If, prior to Closing, the number of parking spaces on the
Property are reduced by fifteen percent (15%) or more, the buildings are damaged
and the cost of repair exceeds $300,000.00 (as reasonably determined by Seller
and its contractors in consultation with Purchaser) or all access to the
Property is rendered completely unusable, or is destroyed or taken under power
of eminent domain and the cost or repair exceeds $300,000 (as determined by
Seller and its contractors in consultation with Purchaser) (a “Material Event”),

 

- 13 -



--------------------------------------------------------------------------------

Purchaser may elect to terminate this Agreement by giving written notice of its
election to Seller within seven (7) days after receiving notice of such
destruction or taking. If Purchaser does not give such written notice within
such seven (7) day period, this transaction shall be consummated on the date and
at the Purchase Price provided for in Section 2, and Seller will assign to
Purchaser the physical damage proceeds of any insurance policy(ies) payable to
Seller, or Seller’s portion of any condemnation award, in both cases, up to the
amount of the Purchase Price, and, if an insured casualty, pay to Purchaser the
amount of any deductible but not to exceed the amount of the loss.

7.2 Immaterial Event. If, prior to Closing, the Property is subject to a
casualty or a condemnation event that is not a Material Event, Purchaser shall
close this transaction on the date and at the Purchase Price agreed upon in
Section 2, and Seller will assign to Purchaser the physical damage proceeds of
any insurance policies payable to Seller, or Seller’s rights to any portion of
any condemnation award, in both cases, up to the amount of the Purchase Price
and, if an insured casualty, pay to Purchaser the amount of any deductible but
not to exceed the amount of the loss.

7.3 Termination and Return of Deposit. If Purchaser elects to terminate this
Agreement pursuant to this Section 7, and if, on the date of such election,
Purchaser is not in default under the Agreement, Seller shall promptly direct
the Title Company to return the Deposit to Purchaser, and neither party shall
have any further liability hereunder except for the Surviving Obligations.

8. NOTICES.

Any notice required or permitted to be given hereunder shall be deemed to be
given when hand delivered or one (1) business day after pickup by UPS, Airborne,
Federal Express, or similar overnight express service, or by facsimile (only as
provided below) in either case addressed to the parties at their respective
addresses referenced below:

 

If to Seller:    K75 Phase III Limited Partnership    c/o Dexter Companies, LLC
   1750 Corporate Drive, Suite 730    Norcross, Georgia 30093-2929    Attention:
Mr. Gregory A. Dexter    Telephone: (404) 239-9400    FAX: (404) 262-3041   
EMAIL: dexterg@dextercompanies.com With a copy to:    Epstein Becker & Green,
P.C.    945 E. Paces Ferry Road, Suite 2700    Atlanta, Georgia 30326-1380   
Attention: J. Lindsay Stradley, Jr.    Telephone: (404) 923-9088    FAX: (404)
923-9963    EMAIL: lstradley@ebglaw.com

 

- 14 -



--------------------------------------------------------------------------------

If to Purchaser:    Wells Fund XIV – 3675 Kennesaw 75 Parkway, LLC    6200 The
Corners Parkway    Atlanta, Georgia 30092    Telephone: (770) 449-7800    Fax:
(770) 243-8510    Attention: Keith Willby    Email: keith.willby@wellsref.com
With a copy to:    McGuire Woods, LLP    1170 Peachtree Street, N.E., Suite 2100
   Atlanta, Georgia 30309-7649    Attention: Stephen D. Peterson and   
                   George H. Heberton    Telephone: (404) 443-5719    FAX: (404)
443-5764    EMAIL: speterson@mcguirewoods.com   
               gheberton@mcguirewoods.com If to Title Company:    Chicago Title
Insurance Company    4170 Ashford Dunwoody Road, Suite 460    Atlanta, Georgia
30319    Attention: Ms. Nancy Lee    Telephone: (404) 303-6300    FAX: (404)
303-8484

or in each case to such other address as either party may from time to time
designate by giving notice in writing to the other party. Except for facsimile
notices between 9:00 a.m. and 5:00 p.m. Eastern Time on a business day that are
followed up by an overnight courier delivery, telephone and facsimile numbers
are for informational purposes only. Effective notice will be deemed given only
as provided above. For the purposes of this Agreement, a “business day” means a
day other than a Saturday or Sunday when banks are open for the transaction of
business in Atlanta, Georgia.

9. CLOSING AND ESCROW.

9.1 Escrow Instructions. Upon execution of this Agreement, the parties shall
deliver an executed counterpart of this Agreement to the Title Company to serve
as the instructions to the Title Company as the escrow holder for consummation
of the transaction contemplated herein. Seller and Purchaser agree to execute
such additional and supplementary escrow instructions as may be appropriate to
enable the Title Company to comply with the terms of this Agreement; provided,
however, that in the event of any conflict between the provisions of this
Agreement and any supplementary escrow instructions, the terms of the Agreement
shall prevail.

9.2 Seller’s Deliveries. Seller shall deliver either at the Closing or by making
available at the Property, as appropriate, the following original documents,
each executed and, if required, acknowledged:

9.2.1 A Limited Warranty Deed to the Property, in the form attached hereto as
Exhibit 9.2.1, subject to the matters set out in Section 3.4 and other matters
subsequently approved by Purchaser or Purchaser’s counsel.

 

- 15 -



--------------------------------------------------------------------------------

9.2.2 (i) The Lease; (ii) a current listing of any tenant security deposit and
prepaid rents held by Seller with respect to the Property; and (iii) an
assignment of the Lease, deposit, and prepaid rents (if any) by way of an
Assignment and Assumption of Lease in the form attached hereto as Exhibit 9.2.2.

9.2.3 (i) Copies of all contracts relating to the Property which Purchaser has
elected to assume or which are not terminable by Seller on or before the Closing
Date; and (ii) an assignment of such contracts to Purchaser by way of an
Assignment and Assumption of Contracts agreement, in the form attached hereto as
Exhibit 9.2.3.

9.2.4 A certificate pursuant to the Foreign Investment and Real Property Tax Act
in the form attached hereto as Exhibit 9.2.4.

9.2.5 A letter notifying Lessee of the conveyance of the Property, in the form
attached hereto as Exhibit 9.2.5.

9.2.6 The Title Company’s standard owner’s affidavit and certificate as to
parties in possession and debts and liens in a form sufficient to enable the
Title Company to issue the Title Policy without exceptions for (i) rights of
parties in possession other than Lessee and for (ii) possible unfiled
materialmen’s and mechanic’s liens.

9.2.7 A Bill of Sale executed and acknowledged by Seller, vesting in Purchaser,
without warranty, Seller’s right, title and interest in and to the portion (if
any) of the Property that is personal property.

9.2.8 A certificate reaffirming the representations and warranties set forth
herein as being true and correct as of the Closing Date, except to the extent,
if any, specified in such certificate.

9.2.9 An assignment of the letter of credit securing tenant’s obligations under
the Lease, together with the original letter of credit.

9.2.10 Keys to the improvements.

9.2.11 A broker’s lien waiver in connection with that certain Commission
Agreement between K75 Phase III Limited Partnership and Dexter Companies, dated
July 14, 2005, regarding World Electric Supply, Inc. Lease.

9.3 Purchaser’s Deliveries. At the Closing, Purchaser shall (i) pay Seller the
Purchase Price; and (ii) execute the agreements referred to in Sections
9.2.2(iii), 9.2.3(ii) and 9.2.5 and the ERISA certificate attached hereto as
Exhibit 9.3.

9.4 Possession. Purchaser shall be entitled to possession of the Property
(subject to the rights of the Lessees under the Leases) upon conclusion of the
Closing.

9.5 Insurance. Seller shall terminate all coverage with respect to the Property
under its policies of insurance as of noon on the Closing Date, and Purchaser
shall be responsible for obtaining its own insurance thereafter.

9.6 Post-Closing Collections. Purchaser shall use its best efforts during the
five (5) month period immediately following Closing to collect and promptly
remit to Seller rents or other

 

- 16 -



--------------------------------------------------------------------------------

amounts due Seller for the period prior to Closing. Purchaser shall apply such
rents or other amounts received, first for the account of Purchaser for amounts
currently due to Purchaser; second, to Seller for any and all amounts due to
Seller for periods prior to Closing; and the balance to be retained by
Purchaser. If Purchaser uses its best efforts to collect past-due amounts owed
to Seller for the first five (5) months after Closing but is unsuccessful,
Seller shall have the right to collect delinquent rents thereafter, but in no
event shall Seller have the right to evict the Lessees or terminate the Leases.
This Section shall survive the Closing.

10. DEFAULT; FAILURE OF CONDITION.

10.1 Purchaser Default. If Purchaser shall become in breach of or default under
this Agreement and the breach or default shall continue beyond the expiration of
the cure period, if any, provided in Section 11.6 hereof, the Deposit shall be
retained by Seller as liquidated damages, and both parties shall be relieved of
and released from any further liability hereunder except for the Surviving
Obligations. Seller and Purchaser agree that the Deposit is a fair and
reasonable estimate of the actual damages to be sustained by Seller as a result
of such breach, in light of Seller’s removal of the Property from the market and
the costs incurred by Seller, and shall be retained by Seller as agreed and
liquidated damages and shall not constitute a penalty or a forfeiture.

10.2 Seller Default. If Seller shall refuse or fail to convey the Property as
herein provided for any reason other than (a) a default by Purchaser and the
expiration of the cure period, if any, provided under Section 11.6 hereof;
(b) the existence of a Pending Default (as defined in and contemplated by
Section 11.6); or (c) any other provision of this Agreement which permits Seller
to terminate this Agreement or otherwise relieves Seller of the obligation to
convey the Property, Purchaser shall elect as its sole and exclusive remedy
hereunder either to (i) terminate the Agreement and recover the Deposit, or
(ii) enforce Seller’s obligations to convey the Property by delivering written
notice to Seller within ten (10) days after the scheduled deadline for the
Closing, which notice describes such default and states Purchaser’s election to
enforce specific performance, and by actually filing suit within such 10-day
period; provided, however, if such limitation on the time period to file suit is
prohibited or limited by law, the time period shall be extended to the minimum
limitation period allowed by law, and further provided that no such action in
specific performance shall seek to require Seller to do any of the following:
(1) change the condition of the Property or restore the same after any fire or
other casualty; (2) subject to Section 10.3, below, expend money or post a bond
to remove a title encumbrance or defect or correct any matter shown on a survey
of the Property; or (3) secure any permit, approval, or consent with respect to
the Property or Seller’s conveyance of the Property. Purchaser waives any right
to receive damages as a result of Seller’s default.

10.3 Failure of Condition. If, prior to Closing, Seller discloses to Purchaser
or Purchaser discovers that (i) title to the Property is subject to defects,
limitations or encumbrances other than Permitted Encumbrances; (ii) any
representation or warranty of Seller contained in this Agreement is or, as of
the Closing Date, will be untrue, (iii) there is a landlord default under the
Lease, or (iv) a voluntary or involuntary filing for the protection of Lessee
under the Federal Bankruptcy Act has been made, then Purchaser shall promptly
give Seller written notice of its objection thereto. In such event, Seller may
elect to postpone the Closing for thirty (30) days and attempt to cure such
objection, provided that Purchaser may not object to the state of title of the
Property on the basis of matters set out in Section 3.4 above. The parties
acknowledge and agree that Seller shall have no obligation to cure any objection
described within clauses (i) or (ii) above. If Purchaser fails to waive any such
objection within ten (10) days after notice from Seller that Seller will not
cure the objection, this Agreement will

 

- 17 -



--------------------------------------------------------------------------------

terminate automatically and Seller shall promptly direct the Title Company to
return the Deposit to Purchaser, provided that Purchaser shall not be in default
hereunder, and neither party shall have any liability to the other except for
the Surviving Obligations. For the purposes of this Agreement, any title defect,
limitation or encumbrance other than a Permitted Encumbrance shall be deemed
cured if Title Company will agree to issue an ALTA owner’s title insurance
policy to Purchaser for the Purchase Price, which policy takes no exception for
such defect, limitation or encumbrance and is issued for no additional premium
or for an additional premium if Seller agrees to pay such additional premium
upon Closing.

Purchaser’s obligation to close on the acquisition of the Property shall be
further conditioned on the following:

10.3.1 The tenant under the Lease shall have executed an amendment to the Lease
in form and substance reasonably acceptable to Purchaser that provides that the
tenant’s pro rata share of common area maintenance charges, taxes, insurance and
any other charge which is calculated on a pro rata basis shall be calculated
based on the square footage of the premises relative to the square footage of
the building located on the Property, and not based on the square footage of the
premises relative to the square footage of other buildings within the phase of
which the Property is a part.

10.3.2 In the event that the a condition set forth in Section 10.3.1 is not
satisfied at Closing, Purchaser may, at Purchaser’s election, either extend
Closing for a period of thirty (30) days to allow Seller to satisfy such
condition, or (b) terminate this Agreement and receive a full return of the
Deposit. In the event that such condition, together with the remaining
conditions (if any) set forth herein, is unsatisfied as of the Closing Date as
extended, Purchaser may terminate this Agreement and receive a full return of
the Deposit by providing written notice to Seller and the Title Company.

11. MISCELLANEOUS.

11.1 Entire Agreement. This Agreement, together with the Exhibits attached
hereto, all of which are incorporated by reference, is the entire agreement
between the parties with respect to the subject matter hereof, and no
alteration, modification or interpretation hereof shall be binding unless in
writing and signed by both parties.

11.2 Severability. If any provision of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.

11.3 Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA.

11.4 Assignability. Except for an assignment to a wholly owned subsidiary of
Purchaser with seven days’ prior written notice to Seller, Purchaser may not
assign this Agreement without first obtaining Seller’s written consent. Any
assignment in contravention of this provision shall be void. No assignment shall
release the Purchaser herein named from any obligation or liability under this
Agreement. Any assignee shall be deemed to have made any and all representations
and warranties made by Purchaser hereunder, as if the assignee were the original
signatory hereto. If Purchaser requests Seller’s written consent to any
assignment,

 

- 18 -



--------------------------------------------------------------------------------

Purchaser shall (1) notify Seller in writing of the proposed assignment;
(2) provide Seller with the name and address of the proposed assignee;
(3) provide Seller with financial information, including financial statements,
and complete entity formation and organizational documentation (for any assignee
which is not a natural person) of the proposed assignee; and (4) provide Seller
with a copy of the proposed assignment.

11.5 Successors Bound. This Agreement shall be binding upon and inure to the
benefit of Purchaser and Seller and their respective successors and permitted
assigns.

11.6 Breach. Should either party be in breach of or default under or otherwise
fail to comply with any of the terms of this Agreement, except as otherwise
provided in this Agreement, the complying party shall have the option to cancel
this Agreement ten (10) days after written notice to the other party of the
alleged breach, default or failure by such other party and after the failure of
such other party to cure such breach within such ten (10) day period. The
non-defaulting party shall promptly notify the defaulting party in writing of
any such alleged breach, default or failure upon obtaining knowledge thereof.
The Closing Date shall be extended to the extent necessary to afford the
defaulting party the full ten-day period within which to cure such breach,
default or failure; provided, however, that the failure or refusal by a party to
perform on the scheduled Closing Date (except in respect of a Pending Default by
the other party) shall be deemed to be an immediate default without the
necessity of notice; and provided further, that if the Closing Date shall have
been once extended as a result of default by a party, such party shall be not be
entitled to any further notice or cure rights with respect to that or any other
default. For purposes of this Section 11.6, a “Pending Default” shall be a
default for which (i) written notice was given by the non-defaulting party, and
(ii) the cure period extends beyond the scheduled deadline for the Closing Date.

11.7 No Public Disclosure. Purchaser shall make no public disclosure of the
terms of this transaction, either before or after Closing, without the prior
written consent of Seller, except that following the Closing (i), subject to the
approval of Seller, which will not be unreasonably withheld, Purchaser may issue
a press release about the Closing not specifying the Purchase Price,
(ii) Purchaser may disclose details concerning the transaction to the United
States Securities and Exchange Commission in filings as required by applicable
law and regulations, and (iii) Purchaser may discuss the transaction in
confidence with proposed investors or joint venturers or with prospective
mortgagees.

11.8 Captions. The captions in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Agreement or the scope or content of any of it provisions.

11.9 Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.

11.10 No Partnership. Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between the parties or their successors in
interest.

11.11 Time of Essence. Time is of the essence in this Agreement.

11.12 Counterparts. This Agreement may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument.

 

- 19 -



--------------------------------------------------------------------------------

11.13 Recordation. Purchaser and Seller agree not to record this Agreement or
any memorandum hereof.

11.14 Proper Execution. The submission by Seller to Purchaser of this Agreement
in unsigned form shall be deemed to be a submission solely for Purchaser’s
consideration and not for acceptance and execution. Such submission shall have
no binding force and effect, shall not constitute an option, and shall not
confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial performance.
The submission by Seller of this Agreement for execution by Purchaser and the
actual execution and delivery thereof by Purchaser to Seller shall similarly
have no binding force and effect on Seller unless and until Seller shall have
executed this Agreement, the Deposit shall have been received by the Title
Company, and a counterpart of this Agreement shall have been delivered to
Purchaser.

11.15 Tax Protest. If, as a result of any tax protest or otherwise, any refund
is paid or reduction of any real property or other tax or assessment is made
available relating to the Property with respect to any period for which, under
the terms of this Agreement, Seller is responsible, Seller shall be entitled to
receive or retain such refund or the benefit of such reduction, less the
equitable prorated costs of collection, and Purchaser shall be entitled to
receive or retain any portion of such refund or benefit of reduction which is
attributable to any period for which, under the terms of this Agreement,
Purchaser is responsible.

11.16 Survival and Limitation of Representations and Warranties; Seller’s
Knowledge. The representations and warranties set forth in this Agreement are
made as of the date of this Agreement and are remade as of the Closing Date and
Section 5.1 shall survive the Closing. Nevertheless, written notification of any
claim arising therefrom must be received by Seller within nine (9) months of the
Closing Date or such claim shall be forever barred and Seller shall have no
liability with respect thereto. In addition, upon Seller’s receipt of written
notification of any such claim, Seller shall first be afforded at least ten
(10) days to cure any breach of Seller’s representations and warranties prior to
Purchaser’s filing any claim in connection therewith. The aggregate liability of
Seller for breach of any representations and warranties shall not exceed
$100,000; and recovery of actual damages up to that amount is Purchaser’s sole
and exclusive remedy for any such breach; provided, however, Seller shall have
no liability to Purchaser for matters disclosed by Seller or discovered by
Purchaser prior to Closing. For matters disclosed or discovered prior to
Closing, Purchaser’s sole rights and remedies shall be as set forth in
Section 10.3. Whenever a representation or warranty is made in this Agreement on
the basis of the best knowledge of Seller, such representation and warranty is
made with the exclusion of any facts otherwise known or disclosed to Purchaser,
and is made solely on the basis of the actual knowledge without inquiry or
investigation of Gregory A. Dexter and Seller’s property manager, Annie Smith.

11.17 Time to Execute and Deliver. This Agreement shall be void if one fully
executed original is not received by Seller on or before 5:00 p.m. E.S.T. on the
Approval Date.

11.18 No Processing. Without Seller’s prior written consent, until the Closing,
Purchaser shall not make any application to any governmental agency for any
permit, approval, license or other entitlement for the Property or the use or
development thereof, or have any communications with any governmental agency or
official relating to the condition (environmental or otherwise) of the Property.

 

- 20 -



--------------------------------------------------------------------------------

11.19 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included at, unless such last day is not a
business day, in which event the period shall run until the end of the next day
which is a business day. The last day of any period of time described herein
shall be deemed to end at 5:00 p.m. Eastern Time.

11.20 Section 1031 Exchange. Either party may consummate the purchase or sale
(as applicable) of the Property as part of a so-called like kind exchange (an
“Exchange”) pursuant to § 1031 of the Code, provided that: (a) the Closing shall
not be delayed or affected by reason of the Exchange nor shall the consummation
or accomplishment of an Exchange be a condition precedent or condition
subsequent to the exchanging party’s obligations under this Agreement, (b) the
exchanging party shall effect its Exchange through an assignment of this
Agreement, or its rights under this Agreement, to a qualified intermediary,
(c) neither party shall be required to take an assignment of the purchase
agreement for the relinquished or replacement property or be required to acquire
or hold title to any real property for purposes of consummating an Exchange
desired by the other party; and (d) the exchanging party shall pay any
additional costs that would not otherwise have been incurred by the
non-exchanging party had the exchanging party not consummated the transaction
through an Exchange. Neither party shall by this Agreement or acquiescence to an
Exchange desired by the other party have its rights under this Agreement
affected or diminished in any manner or be responsible for compliance with or be
deemed to have warranted to the exchanging party that its Exchange in fact
complies with § 1031 of the Code.

11.21 Limitation of Liability. Purchaser hereby acknowledges and agrees that in
no event shall any limited partner of Seller ever be liable to Purchaser as a
result of a breach of this Agreement, and Purchaser agrees to look solely to
Seller or the Property for satisfaction of any claim, loss or damage, even if
Seller is hereinafter dissolved.

11.22 [INTENTIONALLY RESERVED]

11.23 Jury Waiver. PURCHASER AND SELLER DO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH THIS AGREEMENT,
THE DOCUMENTS DELIVERED BY PURCHASER AT CLOSING OR SELLER AT CLOSING, OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS
AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS DELIVERED BY PURCHASER AT CLOSING AND SHALL SURVIVE
THE CLOSING OF TERMINATION OF THIS AGREEMENT.

 

- 21 -



--------------------------------------------------------------------------------

11.24 Prohibited Persons and Transactions. Neither Purchaser nor any of
Purchaser’s affiliates, nor any of their respective partners, members,
shareholders or other equity owners, and none of their respective employees,
officers, directors, representatives or agents is, nor will they become, a
person or entity with whom United States persons or entities are restricted from
doing business under regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

11.25 SEC Filings. Seller acknowledges that Purchaser may be required by the SEC
to file audited financial statements for within one (1) to three (3) years after
its acquisition of the Property. If the Closing is consummated, then, in
connection with any such reporting and at no cost, expense or liability to
Seller, and with Purchaser paying Seller for the reasonable value of Seller’s
services rendered in cooperating with Purchaser, Seller shall (i) cooperate with
Purchaser, its counsel, accountants, agents and representatives, provide them
with information about the operations of the Property for the applicable period,
and permit them to copy the same, and (ii) furnish Purchaser with such
reasonable additional information concerning the same as Purchaser shall
reasonably request.

[Remainder of page intentionally left blank]

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement on the
date set forth below, effective as of the date set forth above.

 

  SELLER:

  K75 PHASE III LIMITED PARTNERSHIP, a Georgia limited partnership Date:
                        , 2006     By:   KENNESAW/75 VENTURE, L.P., a Georgia
limited partnership, its sole general partner       By:   KENNESAW/75, a Georgia
limited partnership, its sole general partner         By:  

 

 

          GREGORY A. DEXTER, its sole general partner

  PURCHASER:

  WELLS FUND XIV – 3675 KENNESAW 75 PARKWAY, LLC, a Georgia limited liability
company Date:                        , 2006               By:  

Wells Real Estate Fund XIV, L.P.,

a Georgia limited partnership, its sole member

    By:  

Wells Capital, Inc., a Georgia corporation,

its general partner

    By:  

 

 

    Name:  

 

    Title:  

 

An original, fully executed copy of this Agreement, together with the Deposit,
has been received by the Title Company this        day of                     ,
2006, and by execution hereof the Title Company hereby covenants and agrees to
be bound by the terms of this Agreement.

 

CHICAGO TITLE INSURANCE COMPANY

By:

 

 

 

Name:

 

 

Title:

 

 

 

- 23 -



--------------------------------------------------------------------------------

EXHIBIT 1.1.1

LEGAL DESCRIPTION

ALL THAT TRACT OR PARCEL OF LAND LYING OR BEING IN LAND LOT 91 OF THE 20TH LAND
DISTRICT, SECOND SECTION, COBB COUNTY, GEORGIA, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

COMMENCE FROM THE POINT OF INTERSECTION OF THE SOUTHERLY RIGHT-OF-WAY LINE OF
JILES ROAD (HAVING A VARIABLE WIDTH RIGHT-OF-WAY) AND THE WESTERLY RIGHT-OF-WAY
LINE OF KENNESAW / 75 PARKWAY (HAVING A 60 FOOT WIDE RIGHT-OF-WAY) IF THE
RIGHT-OF-WAY LINES WERE EXTENDED TO FORM A POINT OF INTERSECTION RATHER THAN A
MITER AND ALONG SAID WESTERLY RIGHT-OF-WAY LINE OF KENNESAW / 75 PARKWAY THE
FOLLOWING FIVE COURSES AND DISTANCES: SOUTH 02 DEGREES 26 MINUTES 34 SECONDS
WEST A DISTANCE OF 54.98 FEET TO A POINT; THENCE SOUTH 02 DEGREES 26 MINUTES 34
SECONDS WEST A DISTANCE OF 504.30 FEET TO A POINT; THENCE ALONG A CURVE TO THE
LEFT HAVING A RADIUS OF 1,393.20 FEET, AN ARC LENGTH OF 590.62 FEET, BEING
SUBTENDED BY A CHORD BEARING OF SOUTH 09 DEGREES 42 MINUTES 07 SECONDS EAST AND
A CHORD DISTANCE OF 586.21 FEET TO A POINT; THENCE SOUTH 21 DEGREES 50 MINUTES
49 SECONDS EAST A DISTANCE OF 31.66 FEET TO A POINT; THENCE ALONG A CURVE TO THE
RIGHT HAVING A RADIUS OF 1,403.50 FEET, AN ARC LENGTH OF 106.11 FEET, BEING
SUBTENDED BY A CHORD BEARING OF SOUTH 19 DEGREES 40 MINUTES 52 SECONDS EAST AND
A CHORD DISTANCE OF 106.08 FEET TO A IRON PIN FOUND (ONE HALF INCH REBAR) AT THE
TRUE POINT OF BEGINNING; THENCE FROM THE TRUE POINT OF BEGINNING AS THUS
ESTABLISHED, CONTINUING ALONG THE SAID WESTERLY RIGHT-OF-WAY LINE OF KENNESAW /
75 PARKWAY AND ALONG THE CURVE TO THE RIGHT HAVING A RADIUS OF 1,403.50 FEET, AN
ARC LENGTH OF 458.43 FEET, BEING SUBTENDED BY A CHORD BEARING OF SOUTH 08
DEGREES 09 MINUTES 29 SECONDS EAST AND A CHORD DISTANCE OF 456.39 FEET TO AN
IRON PIN FOUND (ONE HALF INCH REBAR); THENCE DEPARTING THE SAID WESTERLY
RIGHT-OF-WAY LINE OF KENNESAW / 75 PARKWAY NORTH 88 DEGREES 45 MINUTES 55
SECONDS WEST A DISTANCE OF 412.13 FEET TO AN IRON PIN FOUND (ONE HALF INCH
REBAR); THENCE SOUTH 31 DEGREES 19 MINUTES 11 SECONDS WEST A DISTANCE OF 83.45
FEET TO AN IRON PIN FOUND (ONE HALF INCH REBAR); THENCE SOUTH 16 DEGREES 48
MINUTES 12 SECONDS WEST A DISTANCE OF 47.81 FEET TO AN IRON PIN FOUND (ONE HALF
INCH REBAR); THENCE DUE NORTH A DISTANCE OF 371.59 FEET TO AN IRON PIN FOUND
(ONE HALF INCH REBAR); THENCE NORTH 74 DEGREES 33 MINUTES 33 SECONDS EAST A
DISTANCE OF 159.60 FEET TO AN IRON PIN FOUND (ONE HALF INCH REBAR); THENCE NORTH
39 DEGREES 54 MINUTES 39 SECONDS EAST A DISTANCE OF 84.10 FEET TO AN IRON PIN
FOUND (ONE HALF INCH REBAR); THENCE NORTH 60 DEGREES 16 MINUTES 07 SECONDS EAST
A DISTANCE OF 164.10 FEET TO AN IRON PIN FOUND (ONE HALF INCH REBAR); THENCE DUE
EAST A DISTANCE OF 54.27 FEET TO THE TRUE POINT OF BEGINNING.

SAID TRACT OR PARCEL OF LAND CONTAINS 3.809 ACRES (BEING 165,934 SQUARE FEET),
INCLUDING ALL EASEMENTS.

 

Exhibit 1.1.1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT 1.1.6

SCHEDULE OF LEASE AND SECURITY DEPOSIT

 

Lease

   Security Deposit Kennesaw 75 Standard Lease between K75 Phase III Limited
Partnership, as Lessor, and World Electric Supply, Inc., as Lessee, dated
July 14, 2005, as amended to change the rentable square footage of the
building(s) in the “Phase” (as defined therein) to 42,788 square feet    $
21,108.75

 

Exhibit 1.1.6 – Page 1



--------------------------------------------------------------------------------

EXHIBIT 3.3

SCHEDULE OF CONTRACTS

 

1.    Commission Agreement between K75 Phase III Limited Partnership and Michael
B. Whiteman Company, dated July 13, 2005, regarding World Electric Supply, Inc.
Lease. 2.    BellSouth telephone service for alarm/security system, Account
770-420-4008 054 1889. 3.    Georgia Power Company electric service for outdoor
lighting for 3675 Kennesaw 75 Parkway, Account 12098-33019. 4.    Cobb County
Water System water and sewer service for 3675 Kennesaw 75 Parkway, Account
000352877-02697705. 5.    Cobb County Water System irrigation water service for
3675 Kennesaw 75 Parkway, Account 000352878-02697717.

 

Exhibit 3.3 – Page 1



--------------------------------------------------------------------------------

EXHIBIT 4.5

FORM OF TENANT ESTOPPEL CERTIFICATE

TENANT CERTIFICATE

TO: Wells Fund XIV – 3675 Kennesaw 75 Parkway, LLC

THIS IS TO CERTIFY THAT:

The undersigned has been advised that Wells Fund XIV – 3675 Kennesaw 75 Parkway,
LLC intends to purchase those certain premises located at 3675 Kennesaw 75
Parkway, Kennesaw, Georgia 30144 (the “Premises”), which the undersigned
currently leases under a lease agreement dated July 14, 2005 the “Lease”)
between the undersigned (“Tenant”) and K75 Phase III Limited Partnership
(“Landlord”). Tenant hereby certifies to you as follows:

1. The commencement date of the term under the Lease is October 14, 2005.

2. The anticipated termination date of the term under the Lease is October 13,
2012, unless the Lease is terminated sooner in accordance with its terms.

3. The Lease is in full force and effect and has not been modified or amended.

4. No default exists under the terms of the Lease by either Tenant or Landlord.

5. Tenant has paid to Landlord the full rent due under the Lease for the period
ending on January 31, 2006, and has paid no advance rental attributable to any
period thereafter.

6. Tenant has paid Landlord a security deposit of $21,108.75.

7. Tenant has no offsets against rent and no defenses against the payment of
rent accruing under the terms of the Lease and the enforcement of the terms and
conditions of the Lease.

8. The Lease has not been amended or modified in any respect, except for the
First Amendment to Lease dated of even date herewith.

9. The letter of credit securing tenant’s obligations under the lease as set
forth in Section XV of the Special Stipulations of the Lease is current, valid
and in full force and effect.

10. Tenant’s right to utilize space in the 3655 Building located near the
Premises has terminated, and Landlord has no further obligation under Section
XII of the Special Stipulations of the Lease.

This certification is made knowing that Wells Fund XIV – 3675 Kennesaw 75
Parkway, LLC may rely upon the truth of this certificate in connection with the
purchase of the Premises. This certificate may also be relied upon by the
assigns, counsel, and lender of Wells Fund XIV – 3675 Kennesaw 75 Parkway, LLC,
and any title company and/or title agent issuing title insurance with respect to
the Premises.

Dated this        day of                     , 2006.

 

WORLD ELECTRIC SUPPLY, INC., a Delaware corporation

By:

 

 

Name:

 

Title:

 

 

Exhibit 4.5 – Page 1



--------------------------------------------------------------------------------

EXHIBIT 9.2.1

LIMITED WARRANTY DEED

RETURN TO:

_____________________________

_____________________________

_____________________________

_____________________________

_____________________________

STATE OF GEORGIA

COUNTY OF                                     

LIMITED WARRANTY DEED

THIS INDENTURE, made the        day of                         , in the year two
thousand six (2006), between K75 PHASE III LIMITED PARTNERSHIP, a Georgia
limited partnership, as party of the first part (hereinafter referred to as
“Grantor”), and WELLS FUND XIV – 3675 KENNESAW 75 PARKWAY, LLC, a Georgia
limited liability company, as party of the second part (hereinafter referred to
as “Grantee”) (the words “Grantor” and “Grantee” to include their respective
heirs, successors and assigns where the context requires or permits).

W I T N E S S E T H:

That: Grantor, for and in consideration of the sum of TEN DOLLARS ($10.00) and
other good and valuable consideration in hand paid at and before the sealing and
delivery of this Deed, the receipt and sufficiency of which are hereby
acknowledged, has granted, bargained, sold, aliened, conveyed and confirmed and
by this Deed does grant, bargain, sell, alien, convey and confirm unto Grantee
all that tract or parcel of land lying and being in Cobb County, Georgia, and
being more particularly described in Exhibit A attached hereto and by this
reference made a part hereof, including all improvements, fixtures, rights,
privileges, easements, hereditaments and appurtenances thereto belonging, and
all right, title and interest of Grantor in and to the land lying in the bed of
any street, road or avenue, open or proposed, public or private, in front of or
adjoining said property to the center line thereof (herein collectively referred
to as the “Property”).

Without expanding by implication the limited warranty set forth herein, this
conveyance is made subject to the matters set forth on Exhibit B, attached
hereto and by this reference made a part hereof (hereinafter collectively
referred to as the “Permitted Exceptions”).

 

Exhibit 9.2.1 – Page 1



--------------------------------------------------------------------------------

Grantee hereby acknowledges, assumes and agrees to observe and perform all those
duties and obligations of an Owner as set forth in that certain Declaration of
Covenants and Restrictions for Kennesaw/75 dated September 15, 1997, recorded in
Deed Book 10670, Page 466, in the records of the Clerk of the Superior Court of
Cobb County, Georgia, as amended from time to time.

TO HAVE AND TO HOLD the said tract or parcel of land, with all and singular the
rights, members and appurtenances thereof, to the same being, belonging, or in
anywise appertaining, to the only proper use, benefit and behoof of the said
Grantee forever in FEE SIMPLE.

AND THE SAID GRANTOR will, subject to the Permitted Exceptions, warrant and
forever defend the right and title to the above-described property unto the said
Grantee against the claims of Grantor and all others claiming by, through or
under Grantor, but not otherwise.

IN WITNESS WHEREOF, Grantor has signed and sealed this Deed on the date first
above written.

 

K75 PHASE III LIMITED PARTNERSHIP, a Georgia limited partnership   By:  
KENNESAW/75 VENTURE, L.P., a Georgia limited partnership, its sole general
partner     By:   KENNESAW/75, a Georgia limited partnership, its sole general
partner       By:   

 

         GREGORY A. DEXTER, its sole general partner

 

Signed, sealed and delivered in the presence of:

 

 

Unofficial Witness

 

 

Notary Public

My Commission Expires:

 

 

[NOTARIAL SEAL]

 

Exhibit 9.2.1 – Page 2



--------------------------------------------------------------------------------

EXHIBIT A

To Limited Warranty Deed

PROPERTY DESCRIPTION

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 91 of the 20th
District, 2nd Section of Cobb County, Georgia, and being more particularly
described as follows:

 

Exhibit 9.2.1 – Page 3



--------------------------------------------------------------------------------

EXHIBIT B

To Limited Warranty Deed

 

Exhibit 9.2.1 – Page 4



--------------------------------------------------------------------------------

EXHIBIT 9.2.2

ASSIGNMENT AND ASSUMPTION OF LEASE

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, K75 Phase III Limited Partnership (“Assignor”), hereby assigns and
delegates to Wells Fund XIV – 3675 Kennesaw 75 Parkway, LLC (“Assignee”), and
Assignee hereby agrees to assume and accept the assignment and delegation of all
of Assignor’s right, title and interest in and to and obligations under the
lease(s) and the security deposit(s) held by Assignor relating to the real
property described on Exhibit A attached hereto. The lease(s) and security
deposit(s) are listed on Exhibit B attached hereto.

Assignor shall and does hereby indemnify Assignee against, and agrees to hold
Assignee harmless from any and all cost, liability, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) suffered or incurred
by Assignee in connection with the aforesaid lease and security deposit
(collectively, the “Lease”) based upon or arising out of any breach or alleged
breach of the Leases by Assignor, or any event or condition, occurring or
alleging to have occurred before the date hereof.

Assignee shall and does hereby indemnify Assignor against, and agrees to hold
Assignor harmless from any and all cost, liability, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) suffered or incurred
by Assignor in connection with the Lease based upon or arising out of any breach
or alleged breach of the Lease by Assignee, or any event or condition, occurring
or alleging to have occurred on or after the date hereof.

Notwithstanding the foregoing indemnities, written notification of any claim
arising from Assignor’s indemnity must be received by Assignor within nine
(9) months after the date hereof or such claim shall be forever barred and
Assignor shall have no liability with respect thereto. In addition, upon
Assignor’s receipt of written notification of any such claim, Assignor shall
first be afforded at least ten (10) days to cure the circumstance alleged in any
such claim prior to Assignee’s filing of any claim in connection therewith.
Furthermore, the aggregate liability of Assignor for any indemnity under this
Assignment shall not exceed $100,000.00, and recovery of actual damages up to
that amount is Assignee’s sole and exclusive remedy pursuant to such indemnity;
provided, however, that neither Assignor nor Assignee shall have any liability
to the other for matters disclosed to the other or discovered by the other prior
to the date hereof.

If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning the meaning or interpretation of
any provision contained herein, the losing party shall pay the prevailing
party’s costs and expenses of such litigation, including, without limitation,
reasonable attorneys’ fees.

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.

 

Exhibit 9.2.2 – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of the        day of                     , 2006.

 

ASSIGNOR: K75 PHASE III LIMITED PARTNERSHIP, a Georgia limited partnership   By:
  KENNESAW/75 VENTURE, L.P., a Georgia limited partnership, its sole general
partner     By:   KENNESAW/75, a Georgia limited partnership, its sole general
partner       By:  

 

        GREGORY A. DEXTER, its sole general partner ASSIGNEE: WELLS FUND XIV –
3675 KENNESAW 75 PARKWAY, LLC, a Georgia limited liability company   By:  

Wells Real Estate Fund XIV, L.P.,

a Georgia limited partnership, its sole member

  By:  

Wells Capital, Inc., a Georgia corporation,

its general partner

  By:  

 

  Name:  

 

  Title:  

 

 

Exhibit 9.2.2 – Page 2



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

 

Exhibit 9.2.2 – Page 3



--------------------------------------------------------------------------------

EXHIBIT B

 

Exhibit 9.2.2 – Page 4



--------------------------------------------------------------------------------

EXHIBIT 9.2.3

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

In consideration of One Dollar and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, K75 Phase III Limited
Partnership (“Assignor”), hereby assigns and delegates to Wells Fund XIV – 3675
Kennesaw 75 Parkway, LLC, a Georgia limited liability company (“Assignee”), with
an office and place of business located at 6200 The Corners Parkway, Atlanta,
Georgia 30092, and Assignee hereby assumes and accepts the assignment and
delegation of all of Assignor’s right, title and interest in and to the
contracts described on Exhibit A attached hereto relating to certain real
property known as 3675 Kennesaw 75 Parkway, Kennesaw, Cobb County, Georgia, and
Assignee hereby accepts such assignment.

Assignee shall and does hereby indemnify Assignor against, and agrees to hold
Assignor harmless from any and all cost, liability, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) suffered or incurred
by Assignor in connection with the contracts described in Exhibit A hereto (the
“Contracts”) based upon or arising out of any breach or alleged breach of the
Contracts by Assignee, or any event or condition pertaining to any Contract,
occurring or alleging to have occurred on or after the Closing Date.

Assignor shall and does hereby indemnify Assignee against, and agrees to hold
Assignee harmless from any and all cost, liability, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) suffered or incurred
by Assignee in connection with the Contracts based upon or arising out of any
breach or alleged breach of the Contracts by Assignor, or any event or condition
pertaining to any Contract, occurring or alleging to have occurred before the
Closing Date.

Notwithstanding the foregoing indemnities, written notification of any claim
arising from Assignor’s indemnity must be received by Assignor within nine
(9) months after the date hereof or such claim shall be forever barred and
Assignor shall have no liability with respect thereto. In addition, upon
Assignor’s receipt of written notification of any such claim, Assignor shall
first be afforded at least ten (10) days to cure the circumstance alleged in any
such claim prior to Assignee’s filing of any claim in connection therewith.
Furthermore, the aggregate liability of Assignor for any indemnity under this
Assignment shall not exceed $100,000.00, and recovery of actual damages up to
that amount is Assignee’s sole and exclusive remedy pursuant to such indemnity;
provided, however, that neither Assignor nor Assignee shall have any liability
to the other for matters disclosed to the other or discovered by the other prior
to the date hereof.

If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning the meaning or interpretation of
any provision contained herein, the losing party shall pay the prevailing
party’s costs and expenses of such litigation including, without limitation,
reasonable attorneys’ fees.

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.

 

Exhibit 9.2.3 – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of the        day of                     , 2006.

 

ASSIGNOR: K75 PHASE III LIMITED PARTNERSHIP, a Georgia limited partnership   By:
  KENNESAW/75 VENTURE, L.P., a Georgia limited partnership, its sole general
partner     By:   KENNESAW/75, a Georgia limited partnership, its sole general
partner       By:  

 

        GREGORY A. DEXTER, its sole general partner ASSIGNEE: WELLS FUND XIV –
3675 KENNESAW 75 PARKWAY, LLC, a Georgia limited liability company   By:  

Wells Real Estate Fund XIV, L.P.,

a Georgia limited partnership, its sole member

  By:  

Wells Capital, Inc., a Georgia corporation,

its general partner

  By:  

 

  Name:  

 

  Title:  

 

 

Exhibit 9.2.3 – Page 2



--------------------------------------------------------------------------------

EXHIBIT A

TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS

[SEE ATTACHED]

 

Exhibit 9.2.3 – Page 3



--------------------------------------------------------------------------------

EXHIBIT 9.2.4

CERTIFICATE PURSUANT TO FOREIGN INVESTMENT

AND REAL PROPERTY TAX ACT

The undersigned hereby certifies that the name, address and United States
taxpayer identification number of the transferor of the real property described
in Exhibit A attached hereto and incorporated herein by reference is as follows:

 

Name and Address    Tax I.D. Number

K75 Phase III Limited Partnership

c/o Dexter Companies, LLC

1750 Corporate Drive, Suite 730

Norcross, Georgia 30093-2929

Attention: Mr. Gregory A. Dexter

  

In addition, the undersigned hereby certifies that the transferor is not a
“disregarded entity” as defined in Treasury Regulations,
Section 1.1445-2(b)(2)(iii).

There is no other person or entity who has an ownership interest in the
property. The transferor is K75 Phase I Limited Partnership, a limited
partnership organized and existing under the laws of the State of Georgia, and,
as such, is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Treasury Regulations).

The undersigned understands that the purchaser of the property intends to rely
on the foregoing representations in connection with the United States Foreign
Investment and Real Property Act.

 

K75 PHASE III LIMITED PARTNERSHIP, a Georgia limited partnership   By:  
KENNESAW/75 VENTURE, L.P., a Georgia limited partnership, its sole general
partner     By:   KENNESAW/75, a Georgia limited partnership, its sole general
partner       By:   

 

         GREGORY A. DEXTER, its sole general partner

Date:                                 ,2006

 

Exhibit 9.2.4 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 91, 20th District,
2nd Section of Cobb County, Georgia, and being more particularly described as
follows:

 

Exhibit 9.2.4 – Page 2



--------------------------------------------------------------------------------

EXHIBIT 9.2.5

TENANT NOTICE LETTER

                    , 200  

Ladies and Gentlemen:

You will find attached hereto as Schedule 1 a Tenant Notice evidencing that as
of                         , 2006, K75 Phase III Limited Partnership, the
current owner of the landlord’s interest under your lease, has sold the property
in which you have a lease to a new owner, Wells Fund XIV – 3675 Kennesaw 75
Parkway, LLC (“New Owner”), and that New Owner has received and is responsible
for your security deposit under your lease.

Unless and until you are otherwise notified in writing by New Owner, the address
of New Owner for all purposes under your lease (including the payments of
rentals, the recoupment of any security deposits, and the giving of any notices
provided for in your lease) is c/o Wells Real Estate Funds, ATTN.: Asset
Manager, 6200 The Corners Parkway, Atlanta, Georgia 30092.

 

    SELLER:

  K75 PHASE III LIMITED PARTNERSHIP, a Georgia limited partnership     By:   
KENNESAW/75 VENTURE, L.P., a Georgia limited partnership, its sole general
partner        By:   KENNESAW/75, a Georgia limited partnership, its sole
general partner          By:  

 

 

           GREGORY A. DEXTER, its sole general partner

    NEW OWNER:

  WELLS FUND XIV – 3675 KENNESAW 75 PARKWAY, LLC, a Georgia limited liability
company     By:   

Wells Real Estate Fund XIV, L.P.,

a Georgia limited partnership, its sole member

    By:   

Wells Capital, Inc., a Georgia corporation,

its general partner

   

By:

  

 

 

   

Name:

  

 

   

Title:

  

 

 

Exhibit 9.2.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1 TO

TENANT NOTICE LETTER

 

RE:   The Lease (the “Lease”) dated July 14, 2005, between World Electric
Supply, Inc., as Lessee, and K75 Phase III Limited Partnership, as Lessor, as
amended by First Amendment to Lease between the same parties dated January
      , 2006, for certain improved real property located at 3675 Kennesaw 75
Parkway in the City of Kennesaw, Cobb County, Georgia (the “Property”)

Dear Tenant:

You are hereby notified that K75 Phase III Limited Partnership (“Seller”), as
owner of the Property and the current owner of the landlord’s interest in the
Lease, has sold the Property to Wells Fund XIV – 3675 Kennesaw 75 Parkway, LLC
(“New Owner”) as of the date set forth in the letter to which this Tenant Notice
is attached, and in connection with such sale, Seller has assigned and
transferred its interest in the Lease and any and all security deposits
thereunder or relating thereto to New Owner, and New Owner has assumed and
agreed to perform all of the landlord’s obligations under the Lease (including
any obligations set forth in the Lease to repay or account for any security
deposits thereunder from and after such date). Accordingly, (a) all your
obligations under the Lease from and after the date of this Tenant Notice,
including your obligation to pay rent, shall be performable to and for the
benefit of New Owner, its successors and assigns, and (b) all the obligations of
landlord under the Lease, including any obligations to repay or account for the
security deposit thereunder, shall be the binding obligation of New Owner and
its successors and assigns. The amount of the security deposit received by New
Owner and being held by New Owner with respect to the Lease is $21,108.75.

 

Exhibit 9.2.5 – Page 2



--------------------------------------------------------------------------------

EXHIBIT 9.3

ERISA CERTIFICATE

                        , 2006

K75 Phase III Limited Partnership

c/o Dexter Companies, LLC

1750 Corporate Drive, Suite 730

Norcross, Georgia 30093-2929

Attention: Mr. Gregory A. Dexter

Re: Sale of 3675 Kennesaw 75 Parkway, Kennesaw, Georgia

Ladies and Gentlemen:

The undersigned hereby represents to you that Wells Fund XIV – 3675 Kennesaw 75
Parkway, LLC, a Georgia limited liability company, is a “real estate operating
company” within the meaning of Department of Labor Regulation Section 2510.3-101
and as described in Section 2510.3-101(e) thereof.

 

 

Very truly yours, WELLS FUND XIV – 3675 KENNESAW 75 PARKWAY, LLC, a Georgia
limited liability company By:   Wells Real Estate Fund XIV, L.P.,   a Georgia
limited partnership, its sole member By:   Wells Capital, Inc., a Georgia
corporation,   its general partner By:  

 

Name:  

 

Title:  

 

 

Exhibit 9.3 – Page 1